881 F.2d 1075
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Arthur CAMPBELL, Plaintiff-Appellant,v.CITY OF DETROIT;  Detroit Police Dept.;  James Finch;Officer Barbara;  Dwayne Thomas;  Bobby Gray;John Doe;  Mary Doe, Defendants-Appellees.
No. 88-1528.
United States Court of Appeals, Sixth Circuit.
Aug. 11, 1989.

1
Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and RICHARD B. McQUADE, Jr., District Judge.*

ORDER

2
Arthur Lee Campbell appeals the order of the district court dismissing his cause of action filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Campbell, a Michigan state prisoner, sought eight million dollars in damages arising from his arrest and conviction for the fatal shooting of one man and the wounding of another.  Campbell alleged that the City of Detroit, its police department and four police officers conspired to unlawfully deprive him of his constitutional rights under color of state law.


4
The district court dismissed as frivolous Campbell's complaint against the City of Detroit, the Detroit Police Department and Police Officer Finch.  The court dismissed the complaint against the remaining defendants because Campbell's suit for damages concerned the legality of the arrest and state court conviction.  Therefore, Campbell's complaint against the remaining defendants could only proceed after Campbell obtains relief under 28 U.S.C. Sec. 2254.    See Hadley v. Werner, 753 F.2d 514 (6th Cir.1985).


5
Upon review, we find no reversible error.  The record reveals that Campbell's complaint against the City of Detroit, its police department and Officer Finch is frivolous pursuant to 28 U.S.C. Sec. 1915(d) and Neitzke v. Williams, 109 S.Ct. 1827 (1989), as it lacks an arguable basis in law and fact.  As for the remaining defendants, the suit was properly dismissed pursuant to the dictates of Hadley.


6
Accordingly, for the reasons stated herein, we hereby affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard B. McQuade, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation